Exhibit 10.30
 
AMENDMENT No. 9 TO PROMISSORY NOTE


This Amendment No. 9 to the Promissory Note, originally dated September 1, 2010
(the “Note”), previously amended February 11, 2011, May 31, 2011, July 29, 2011,
November 7, 2011, March 27, 2012, July 31, 2012, November 1, 2012 and January 9,
2013 (the “Amendments”), is entered into as of the 8th day of May, 2013, by and
between CMS Acquisition, LLC (“CMS”) and CleanTech Biofuels, Inc. (“CTB”).


WHEREAS, the Note is secured by the CTB owned U.S. Patent No. 6,306,248 pursuant
to a Security Agreement dated as of September 1, 2010, between CMS and CTB (the
“Security Agreement”);
 
WHEREAS, a payment of $25,000 was made on February 11, 2011 for interest to date
and principal, by CTB on the Note;
 
WHEREAS, as of May 16, 2011, the rate to accrue interest increased to 10.0% per
annum (from 9.0% per annum);
 
 WHEREAS, as of November 7, 2011, Warrant A1 issued with the original Note on
September 1, 2010 was re-dated to November 7, 2011; and
 
WHEREAS, the parties wish to amend the terms of the Note as set forth below.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.
The Maturity Date, as defined in the Amendments, shall be changed to March 8,
2014 from April 30, 2013.

 
2.
Warrant A1 issued with the original Note on September 1, 2010 is re-dated as of
the date of this amendment – May 8, 2013.

 
3.
An additional Warrant (A2) will be issued as of May 8, 2013 for 150,000 shares
of the Company’s Common Stock, par value $0.001, with an exercise price of $0.05
and an expiration date of May 8, 2018.

 
4.
All remaining terms and conditions of the Note, Security Agreement and Warrant
A1 shall continue in full force and effect.

 
IN WITNESS WHEREOF, CTB and CMS have caused this Amendment No. 9 to the Note to
be executed and delivered by their duly authorized officers as of the day and
year set forth above.
 

CLEANTECH BIOFUELS, INC.: By:        
Name: Edward P. Hennessey
      Title: CEO          
CMS Acquisition, LLC:
By:
        Name:       Title:  